Beasley, Chief Justice.
Upon the legal merits of the case, this court agrees in all respects with the views expressed in the opinion delivered in the Supreme Court. Nor do we think that the subject requires any further discussion.
But, notwithstanding this concurrence, the judgment must, be altered. The defect which we think illegalizes it as it exists is, that it includes the costs of the plaintiff in certiorari. The judgment removed by the writ had been rendered in the District Court, and the statute declares that in such case there shall be no costs allowed the plaintiff in certiorari in the court of review. The judgment, in its present form, appears to have been entered without any express sanction of the Supreme Court, probably from an oversight on the part of the person making the entry. The mistake must be corrected.
Let a judgment be entered in this court affirming the judgment of the Supreme Court, except as to its allowance of costs on the certiorari. Neither party can have costs in this court.
For affirmance — The Chancellor, Chief Justice, Depue, Dixon, Garrison, Mague, Van Syckel, Brown,, Cole, Smith, Whitaker. 11.
For reversal—None.